      Case 3:19-cv-00014-SMR-CFB Document 1 Filed 02/05/19 Page 1 of 8



                IN THtr UNITtrD STATtrS DISTRICT COURT
                 FOR THtr SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA,                  )
                                           )   Civil No. 3:19-cv-00014
               Plaintiff,                  )
                                           )
                V.                         )   VtrRIFIED COMPLAINT FOR
                                           )   FORFEITURE1rREM
$17,022.00 IN U.S. CURRENCY, )
$8,335.00 IN U.S. CURRENCY, )
                                           )
               Defendants.

     Plaintiff, United States of America hereby files and serves this

VBnm'IBo Coupr.g.INT IN RBna and alleges as follows:

                       I.      NATURE OF THE ACTION

     1.        This is an action to forfeit and condemn specific property to

the use and benefit of the United States of America ("Plaintiff') for

involvement, as set forth below, in violations of 2L U.S.C. $ 846 (attempt

and conspiracy) and         $ 841(a)(1)(prohibited acts).
     2.        The Defendant Property is subject to forfeiture pursuantto 27

U.S.C.   S   881(a)(6) as money or a thing of value furnished or intended to

be furnished by a person             in exchange for a controlled substance, in
violation of subchapter I        -   Control and Enforcement,   of   Chapter 13   -
Drug Abuse Prevention and Control, and TitI e 21- Food and Drugs, of

the United States Code, and proceeds traceable to such an exchange, and
      Case 3:19-cv-00014-SMR-CFB Document 1 Filed 02/05/19 Page 2 of 8



money used or intended to be used to facilitate any violation of said

subchapter.

                      III.   DEFENDANT IN REM

      3.    The Defendant Property is generally described as $17,022.00

and $8,335.00 in United States currency seized in the execution of a

search warrant at the address of Breon Anthony Humphrey-Wellington

and Davionna S. Holland, at 2623 Main Street, Davenport, Iowa, and

from a lawful vehicle stop made by law enforcement officers in Rock

Island, IL. The Defendant Property is in the custody of the U.S. Drug

Enforcement Agency.

                    III. JURISDICTION AND VENUE
      4.    This Court has jurisdiction over an action commenced by the

United States of America under 28 U.S.C. S 1345 and over an action for

forfeiture under 28 U.S.C. $ 1355(a).

      5. This Court has in rem jurisdiction           and venue over the

Defendant Property under 28 U.S.C.       SS   1355(b) and 13950) as acts or

omissions giving rise   to the forfeiture occurred in this district      and

because some of the Defendant Property was seized from and is located

in this district.


                                     2
       Case 3:19-cv-00014-SMR-CFB Document 1 Filed 02/05/19 Page 3 of 8



                                   IV. FACTS

       6.    The "Controlled Substances Act" was enacted by Congress as

Title II of the "Comprehensive Drug Abuse Prevention and Control Act

of 1970," Pub.L. No. 91-513, 84 Stat. 1236 (1970) (codified at     2l   U.S.C.

ss 801-e04).
       7.    The term "controlled substance" is defined          in 2l    U.S.C.

S   802(6) to mean a drug or other substance, or immediate precursor,

included    in any of the five schedules of such substances set forth in
subchapter I of Title 21.

       8.    Schedule   I substances have a high potential for abuse, and
have no currently accepted medical use           in treatment in the United
States, and there is a lack of accepted safety for use of the drug under

medical supervision. 21 U.S.C. S 812(b)(1)(A) - (C).

       9.    Schedule   II   substances have a high potential for abuse, and

the drug or substance has a currently accepted medical use in treatment

in the United States or a currently         accepted medical use   with   severe

restrictions. Abuse of a Schedule II controlled substance may lead to

severe psychological or physical dependence 21 U.S.C.        S   812(B)(2)(A)    -
(c).


                                        o
                                        J
      Case 3:19-cv-00014-SMR-CFB Document 1 Filed 02/05/19 Page 4 of 8



      10.   Schedule   II substances include methamphetamine. 21 U.S.C.
S 812(b), Schedule   II.

      11. Under the Controlled       Substances    Act,   it is unlawful to
distribute, dispense, or possess with intent to distribute a controlled

substance unless authorized by law to do so. 21 U.S.C. g 8a1(a)(1).

      72. Under the Controlled       Substances   Act,    it is unlawful to
conspire with others to violate its prohibitions. 21 U.S.C.   S 346.

      13. Marijuana is a Schedule I controlled   substance.

      74. It is believed that there is evidence, or will be after a
reasonable opportunity for further investigation and discovery, showing

the Defendant Property constitutes the         proceeds    of a   prohibited

controlled substance offense, or was used or intended to be used to

facilitate a prohibited controlled substance offense.

      15. On or about August 3, 2018, law enforcement officers lawfully
executed a valid search warrant at 2623 Main Street, Davenport, IA, the

residence of Breon Anthony Humphrey and Davionna S. Holland.

      16.   Humphrey-Wellington is believed to be a supplier of high

grade marijuana throughout the "Quad Cities" area of Iowa and Illinois,

including in the Southern District of Iowa.



                                     4
     Case 3:19-cv-00014-SMR-CFB Document 1 Filed 02/05/19 Page 5 of 8



      77. During the search, law enforcement officers          discovered

approximately $2,275 in U.S. Currency in Holland's purse, which was

located next to another purse containing marijuana.

     18.   Holland later acknowledged the purse in whidn $2,275 was

stored was hers, and claimed portions of the money belonged to both her

and Humphrey-Wellington.

     19. In the bottom drawer of a dresser in a            bedroom, Iaw

enforcement officers discovered $6,060 in U.S. Currency.

     20.   On the porch inside the South entrance, law enforcement

officers discovered   in the trash approximately 30 empty one-pound
packages of marijuana, with marijuana residue inside many of them.

     21.   Law enforcement also seized digital scales from the residence.

     22. On     approximately August       3, 2018, Iaw enforcement
conducted surveillance on a black 2002 Chevrolet Tahoe registered to

Humphrey-Wellington in Rock Island, Illinois.

     23. Law enforcement        detected   the strong smell of      burnt

marijuana coming from the vehicle, and stopped it.

     24.   Law enforcement ask the driver for her license, and      if   she

smoked marijuana (cannabis).



                                    5
      Case 3:19-cv-00014-SMR-CFB Document 1 Filed 02/05/19 Page 6 of 8



      25. The driver of the vehicle, Gezelle Lisle, said the vehicle
belonged to her son, and cannabis was the reason they were       just at a

lawyer's office.

      26. Lisle had a suspended driver's license, and was taken into
custody.

      27.   Among other things, she said she had Humphrey-Wellington's

money inside the vehicle.

      28. While Lisle was speaking with officers, Humphrey-Wellington
arrived, and said he had money inside the vehicle.

      29. The vehicle was towed, because Lisle was taken into custody
and could not drive without a license.

      30.   Officers conducted a search of the vehicle, and discovered a

black, SharpStone brand metal marijuana grinder behind the driver's

seat, with marijuana residue, and, in Lisle's purse, a plastic trash bag

with approximately $1L,022.00 in U.S. Currency.

      31.   Marijuana grinders, and a large quantity of plastic baggies

with marijuana residue, are tools of the marijuana dealing trade.

      32.   The money seized, or the Defendant Property, is believed to

be money or a thing of value furnished or intended to be furnished in

exchange for a controlled substance, and/or proceeds traceable to such an
     Case 3:19-cv-00014-SMR-CFB Document 1 Filed 02/05/19 Page 7 of 8



exchange, and/or money used or intended to be used to facilitate a federal

controlled substance crime.

                              CLAIM FOR RELIEF

     WHEREFORE, the United States prays              that the   Defendant

Property be forfeited to the United States and that it be awarded its costs

and disbursements in this action and for such other and further relief as

the Court deems property and just.

                                         Respectfully submitted,

                                         Marc Krickbaum
                                         United States Attorney


                                         Craig Peyton Gaumer
                                         Assistant United States Attorney
                                         U. S. Courthouse Annex,
                                         Suite 286
                                         110 East Court Avenue
                                         Des Moines, Iowa 50309
                                         TeL (515) 473-9300
                                         Fax: (515) 473-9292
                                         Email: crais. gaume@usdoj. gov




                                     7
    Case 3:19-cv-00014-SMR-CFB Document 1 Filed 02/05/19 Page 8 of 8




                              VERIFICATION

     I,   Special Agent Jay Bump, hereby verifu and'declare under

penalty ofperjury that   I   am a special agenct, and that   I   have read the

foregoing Verifierl Complaint     in Rem, tlnited   States u. $11,022.00 in

U.S. Currency and $8,335.00      in   U.S. Currenq and kilow the contents

thereof and the matters contained in the Verifiecl Complaint are true to

my own knowledge, except for those matters'not within my own
personal knowledge and as to those matters, I believe them to be true.

     The sources of my knowledge anil information and the grounds for

my belief are the of6cial files and records of the United States and

information proviiled to me by other law enforcement of6.cers, as well as

my iavestigation of this case, together with others, as special agent.

     Dated: tr'ebruary-a zorg.


                               Jay   Bud6 SpecialAgent




                                        8
